MEMORANDUM **
Joel Haro appeals from the 120-month sentence imposed following his guilty-plea conviction for Racketeer Influenced and Corrupt Organizations Conspiracy, in violation of 18 U.S.C. § 1962(d), and conspiracy, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), (b)(1)(B), and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Haro’s counsel has filed a brief stating there are no. arguable grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal with the exception of Condition 7 on page 2 of the judgment, prohibiting Haro from associating with any member of a “disruptive group.” We remand to the district court to excise this portion of Condition 7 from Haro’s supervised release conditions pursuant to United States v. Soltero, 510 F.3d 858, 867 (9th Cir.2007) (per curiam).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; REMANDED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.